11/27/2018                                                       Documents




             Documents
                optimusdefense.com/documents

                                                           Welcome visitor you can login or create an account.




             Home » Documents
             If you can not view PDF files, then install Adobe Reader.   If you can not
             unzip ZIP files, then install WinZip.                                          Shopping Cart
             For printing drawings to scale, make sure your printer settings are for
             printing 100% size (sometimes called "full size" or "actuall size") and the    0 item(s) ‑ $0.00
             correct paper sheet size is selected.

             AR‑15 Lower manual milling drawing
             This drawing has the dimensions for manually machining the final operations (completing and
             making it a firearm) of the Optimus Defense AR‑15 Lower.  Drawing is an 8.5x11" sheet size.
             Download   This is PDF file. 
             AR‑15 Lower inspection drawing
             This drawing has the dimensions for inspecting the final operations (completing it and making it
             a firearm) of the Optimus Defense AR‑15 Lower.  Drawing is an 8.5x11" sheet size.
             Download   This is PDF file. 
             AR‑15 Lower how‑to guide for manual milling
             These instructions will show step by step how to complete the final manual milling of the
             Optimus Defense AR‑15 Lower. 
             Download   This is a PDF file.
             AR‑15 Lower how‑to guide for drill fixture
             These instructions will show step by step how to complete an Optimus Defense AR‑15 Lower
             using the Optimus Defense Drill Fixture. 
http://optimusdefense.com/documents                                                                              1/2
11/27/2018                                                      Documents




             Download   This is a PDF file.
             AR‑15 Lower CAD model
             This is a CAD model in STEP file format.  The model is a simplified version of the Optimus
             Defense AR‑15 Lower, but contains the features necessary for CAM programming. 
             Download   This is a ZIP file.
             AR‑15 Practice Block comparison drawing
             This drawing shows the comparison of the Optimus Defense AR‑15 Lower to the Practice Block. 
             Drawing is an 8.5x11" sheet size.
             Download   This is a PDF file.
             Free Targets
             Comming soon.




http://optimusdefense.com/documents                                                                         2/2
